Name: Commission Regulation (EEC) No 3795/86 of 12 December 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 86 Official Journal of the European Communities No L 352/9 COMMISSION REGULATION (EEC) No 3795/86 of 12 December 1986 on the supply of various lots of butteroil as food aid Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (% as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (^ and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 350 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 29, 4 . 2 . 1986, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 119, 8 . 5 . 1986, p . 19 . (&lt;) OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . No L 352/10 Official Journal of the European Communities 13 . 12. 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 18 July 1986 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient 6 . Total quantity | Peru cif Callao (Lima) ONAA, 220 Natalio Sanchez, 13th Floor, Jesus Maria, Lima. Telex : 25400 PECOOPOP (Mr Rino CÃ ³rdova Saldaniga) 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9. Specific characteristics  10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 1 3 . Closing date for the submission of tenders 14. In the case of a second invitation to tender 5 kilograms 'ACEITE DE MANTEQUILLA / DONAClÃ N DE LA COMUNIDAD ECONO ­ MICA EUROPEA A PERU / DISTRIBUCI6N GRATUITA' Before 28 February 1987 12 January 1987 pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of Before 15 March 1987 tenders 26 January 1987 15. Miscellaneous 00 13 . 12. 86 Official Journal of the European Communities No L 352/11 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient ICRC 3. Country of destination Kenya 4. Stage and place of delivery cif Mombasa 5 . Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10. Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 cm x 10 cm and : 'SUD-0010 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MOMBASA' 12. Shipment period Before 31 January 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : &gt; (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 352/12 Official Journal of the European Communities 13 . 12. 86 Description of the lot C 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient LICROSS 3. Country of destination Rwanda 4. Stage and place of delivery Free-at-destination, Red Cross warehouses at Nyamirambo 5. Representative of the recipient (2) (3)  6. Total quantity 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10. Packaging 5 kilograms 11 . Supplementary markings on the packaging A red cross 10 cm x 10 cm and : 'ACTION DE LA LIGUE DES SOClfiTfiS DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA' 12. Shipment period Before 31 January 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (^ 13 . 12. 86 Official Journal of the European Communities No L 352/13 Description of the lot D 1 . Programme : 1986 . (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient LICROSS 3 . Country of destination Senegal 4. Stage and place of delivery \ cif Dakar 5 . Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging A red cross 10 cm X 10 cm and : 'ACTION DE LA LIGUE DES SOClMS DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / DAKAR' 12. Shipment period Before 31 January 1987 1 3 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of , tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 352/ 14 Official Journal of the European Communities 13 . 12 . 86 Notes ( 1) This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, p. 2 . (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.